SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

278
KA 11-01986
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

GERALD L. NELSON, JR., DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT W. ZIMMERMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered March 3, 2011. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree,
aggravated criminal contempt, criminal contempt in the first degree
and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, assault in the first degree
(Penal Law § 120.10 [4]) and aggravated criminal contempt (§ 215.52
[1]). Defendant failed to preserve for our review his challenge to
the factual sufficiency of the plea allocution with respect to the
crime of aggravated criminal contempt (see People v Lopez, 71 NY2d
662, 665). Contrary to defendant’s contention, the plea colloquy did
not cast significant doubt upon his guilt such that County Court had a
duty to conduct a further inquiry to ensure that the plea was knowing
and voluntary (see generally id. at 666). Indeed, “[t]he court’s duty
to inquire further is not triggered merely by the failure of a
pleading defendant, whether or not represented by counsel, to recite
every element of the crime pleaded to” (id. at 666 n 2). The record
belies defendant’s contention that a further inquiry was required with
respect to the order of protection; the court discussed the order of
protection, defendant conceded it was in place when he physically
attacked the victim, and he admitted that he knew of the conditions of
that order and that he violated them when he physically attacked the
victim.


Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court